Citation Nr: 1141776	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-03 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1983 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was before the Board on two prior occasions.  In August 2009, the case was remanded to afford the Veteran his requested hearing.  The Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing from the RO in February 2010, and a hearing transcript is associated with the claims file.  In April 2010, this issue was remanded for further development.  As discussed below, the remand directives have been substantially complied and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

While the Veteran may have had symptoms such as snoring and day-time fatigue during service, the weight of the competent evidence does not establish that the current sleep apnea syndrome was incurred or aggravated during service. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was notified in March 2007, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

With regard to the duty to assist, service treatment records have been obtained and considered.  The Veteran denied any VA treatment for the claimed condition, as well as any benefits from the Social Security Administration, during the February 2010 Board hearing.  He has submitted private treatment records concerning sleep apnea dated through 2007.  As directed in the prior remand, the agency of original jurisdiction (AOJ) requested the Veteran to identify any further treatment for sleep apnea in an April 2010 letter.  The Veteran did not respond to this request.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, to the extent that any further private treatment records may remain outstanding, VA has made all reasonable efforts to obtain such records, in light of the Veteran's failure to fully cooperate with the development process.  For the same reasons, this prior remand directive was substantially completed. 

In addition, the Veteran was afforded a VA examination concerning his sleep apnea in September 2010, as directed in the prior remand.  Although neither the Veteran nor his representative have alleged any inadequacies with such examination, the Board notes that examiner stated that he could not offer an opinion as to the etiology of the Veteran's condition without resorting to speculation.  However, this statement was based on a review of all procurable and available evidence, including lay statements by the Veteran and others as to his observable symptoms during service, service treatment records, and pertinent medical literature.  Therefore, the conclusion was based on the limits of medical knowledge or possibility, as opposed to the examiners' particular limitations, and the conclusion constitutes a valid opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).

For the foregoing reasons, the prior remand directives have been completed, and there is no indication of any further development that is needed for a fair adjudication.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the medical evidence establishes a current disability of sleep apnea syndrome.  In particular, the Veteran was first diagnosed through a private sleep study, or polysomnography, in January 2007.  This diagnosis was confirmed during the September 2010 VA examination.  

The Veteran's service treatment records reflect no complaints or treatment for sleep problems or sleep apnea.  Indeed, he denied frequent sleep problems on numerous periodic examinations and at his retirement examination.  See reports of medical history dated in June 1983, August 1989, May 1994, August 2000, July 2002.  

Nevertheless, the Veteran contends that his current sleep apnea developed during service.  He admits that he did not seek treatment for any sleep problems at any time during his 20 years of service, nor was he diagnosed with sleep apnea at that time.  However, he states that his sleep patterns were irregular during service due, at least in part, due his assigned duties.  The Veteran first sought treatment for sleep problems approximately two years after service.  See, e.g., hearing transcript.

The Veteran has also submitted lay statements from three fellow service members, dated in February and March 2007, which generally indicate that he snored loudly on a frequent basis during service, that he would cough or gasp at night, and that he was tired during the daytime.  

The Veteran and his fellow service members are competent to testify as to observable symptoms, such as snoring, coughing or gasping, and tiredness.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, they are not competent to diagnose sleep apnea or offer an opinion as to its etiology, to include whether the reported symptoms during service were due to sleep apnea.  Rather, this question requires specialized knowledge, training, or experience due to the complex nature of the involved body system.  See Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As noted by the September 2010 VA examiner, sleep apnea must be diagnosed by polysomnography and, while the symptoms reported by the Veteran and other lay witnesses may be associated with such condition, they are not diagnostic in themselves.  Rather, the examiner indicated that snoring and other symptoms can be due to other causes, such as obesity, and are very common in males. As such, he was unable to offer an opinion as to the etiology of the Veteran's disability without resorting to mere speculation.  This conclusion was accompanied by a complete rationale, based on a consideration of the service treatment records, private medical records, lay statements by the Veteran and fellow service-members, and pertinent medical literature.  Further, to the extent that the evidence suggests that the Veteran's symptoms during service may have been due to sleep apnea, the mere possibility of a relationship is insufficient to establish entitlement to service connection.  Stegman v. Derwinski, 3 Vet. App. 228, 230   (1992).  

There is no contrary medical evidence of record.  The Board notes that the Veteran testified that his private provider, Dr. P, told him that his sleep apnea is related to a lack of sleep during service, and that this is documented on the sleep study report.  See hearing transcript.  The Veteran is competent to report what his medical provider told him about his condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, a review of the January 2007 sleep study report from Dr. P, which diagnosis sleep apnea, contains no documentation as to the etiology of such disability.  

In summary, the only competent evidence as to the etiology of the Veteran's sleep apnea is from the September 2010 VA examiner, which does not establish a link between the current disability and service.  Accordingly, the weight of the evidence does not establish that the sleep apnea was incurred or aggravated during service.  As the preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea syndrome is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


